MR. JUSTICE ANGSTMAN
specially concurring.
I agree with the foregoing opinion of Mr. Justice Adair, but *106in view of the dissenting opinion of Mr. Justice Harrison I desire to add the following:
In addition to the services rendered by Attorney Walsh, as pointed out in the foregoing- opinion, he recovered the sum of $600 from Louis A. Toucher together with a promissory note in which Toucher promised to pay the balance due the estate in the sum of $440. Attorney Walsh also prepared a complaint to foreclose a mortgage by Robert and Leona M. Dolan for the protection of the ward’s estate.
When Mr. Walsh asked for an allowance for his attorney’s fees he did not ask for a specified amount, but asked for such an allowance “as to the court may seem just in the premises.” Many attorneys with many years of practice gave testimony herein supporting a fee of $10,200, as being reasonable. Some placed the value of the services at still a higher figure and no one testified that a smaller figure would be reasonable.
The official order of the district court made no reference to a court rule, but recited: “It appearing that the sum of $10,200 is a reasonable and proper amount to be allowed as attorney’s fees herein to Emmet T. Walsh.” The court then ordered that sum paid to Mr. Walsh. The official order of the court leaves at least some doubt as to whether the court rule mentioned in the conversation was the basis for the order. Had the rule been applied strictly, then the fee instead of being $10,200 would have been $10,471, since the total sum accounted for in the estate was $209,420'.
Rule or no rule, I think the order of Judge Shallenberger should be sustained, as I think there are circumstances which support the conclusion that he ruled, on ample evidence, that the fee which he fixed was a reasonable one.